ORDER
Timber Creek Sewer Company (“Timber Creek”) appeals the judgment of the trial court denying Timber Creek’s request to condemn property held by Norman Bab-cock for the purpose of building a sewer line to serve a newly constructed residential subdivision.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed. Rule 84.16(b).